Title: Enclosure: Alexander Hamilton to George Washington, 3 June 1793
From: Hamilton, Alexander
To: Washington, George



Sir
Treasury department June 3. 1793.

The failure of the late enterprize against the United Netherlands may be expected to have made a favorable alteration in regard to the prospects of obtaining loans there for the US. Such an expectation is also countenanced by a late letter from our bankers at Amsterdam, which however as yet gives no certainty, that can be a basis of operation.
The existing instructions from the department to Mr. Short do not extend beyond 2. millions of florins. A comprehensive view of the affairs of the US. in various relations, appears to me to recommend a still further loan, if obtainable. Yet I do not think it adviseable to take the step, by virtue of the general powers from you, without your special approbation; particularly as there is little probability that the loan can be effected on better terms than 5. per cent interest and 4. per cent charges. The further loan which I should contemplate would embrace 3,000,000 of florins. With perfect respect & the truest attachment I have the honor to be Sir Your obedient servant

A. Hamilton

